                                                              U.S. DISTRICT COURT
                                                          NORTHERN DISTRICT OF TEXAS
                                                                  FILED

                IN THE UNITED STATES DISTRICT COURT            DEC 1 7 2018
                     NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION              CLERK, U.S. DISTRICT COURT
                                                            BY--~----
                                                                     )epuly
UNITED STATES OF AMERICA          §
                                  §
vs.                               §   NO. 4:18-CR-132-A
                                  §
JOHN COCHRAN                      §


                    MEMORANDUM OPINION AND ORDER

      Came on for consideration the unopposed motion of defendant,

John Cochran ("Cochran"), to file notice of appeal out of time.

Having considered the motion, the supporting affidavit, and

applicable authorities, the court finds that the motion should be

granted.

                                 I.

                             Background

      On November 16, 2018, the court entered a judgment in the

above-captioned matter. According to Rule 4 (b) (1) (A) of the

Federal Rules of Appellate Procedure, Cochran had 14 days from

the date of the judgment to file a notice of appeal, giving him a

deadline of November 30, 2018. On December 6, 2018, six days past

the deadline, Cochran filed a notice of appeal.

      Rule 4 (b) (4) of the Federal Rules of Appellate Procedure

requires the court to make a finding of excusable neglect or good

cause before extending the time to file a notice of appeal.

Accordingly, on December 6, 2018, the court ordered Cochran to

provide evidence, by an appropriate written filing supported by
affidavit or declaration, that Cochran contends supports such a

finding.

     On December 14, 2018, Cochran moved to file a notice of

appeal, along with an affidavit that he contends supports a

finding of excusable neglect or good cause. In the affidavit,

Cochran's counsel, Steve Jumes ("Jumes"), claims that, on

November 16, 2018, Cochran told him that he did not wish to

appeal his conviction or sentence. Jumes states that, the

afternoon of November 30, 2018, his office received a letter from

Cochran expressing his desire to appeal his sentence. Jumes

explains that the letter was scanned into Cochran's electronic

file the same afternoon, but that Jumes was busy representing

someone else and failed to check Cochran's electronic file that

day. Jumes further explains that Cochran's letter was misplaced

after it was scanned into his electronic file. Jumes also affirms

that the United States of America ("United States") does not

oppose his motion to file a notice of appeal.

                               II.

                   Applicable Legal Principles

    According to Rule 4 (b) (4) of the Federal Rules of Appellate

Procedure, the court may extend the time to file a notice of

appeal upon a finding of excusable neglect or good cause. The

excusable neglect standard allows courts •to accept late filings


                                2
 caused by inadvertence, mistake, or carelessness, as well as by

 intervening circumstances beyond the party's control." Pioneer

 Inv. Servs. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 388

 (1993) . 1 In determining whether neglect is excusable, courts

consider "the danger of prejudice to the [non-filing party], the

length of the delay and its potential impact on judicial

proceedings, the reason for the delay,                         including whether it was

within the reasonable control of the movant, and whether the

movant acted in good faith." Id. at 395.

        An attorney's failure to file a notice of appeal as demanded

by his client constitutes ineffective assistance of counsel and,

thus, excusable neglect. United States v. Clark, 193 F.3d 845,

847    (5th Cir. 1999); see also United States v. McKenzie, 99 F.3d

813, 815-16 (7th Cir. 1996)                   (affirming finding that defendant's

neglect was excusable, because attorney's failure to timely

appeal as instructed by defendant's timely request constituted

per se ineffective assistance of counsel). In such cases, we do

not hold clients responsible for their attorneys' negligent




        1
        Although Pioneer interpreted "excusable neglect" in Rule 9006(b )( l) of the Federal Rules of
Bankruptcy Procedure, Pioneer applies to "excusable neglect" in Rule 4(b)(4) of the Federal Rules of
Appellate Procedure. United States v. Clark, 51 F.3d 42, 44 (5th Cir. 1995).

                                                   3
failure to file a timely notice of appeal. Clark, 193 F.3d at

        2
84 6.

                                                   III.

                                                Analysis

            Jumes's failure to carry out Cochran's timely request for

appeal supports a finding of excusable neglect. The afternoon

Cochran's notice of appeal was due, Jumes received a letter from

Cochran instructing him to appeal his sentence, which Jumes

failed to do. Jumes could have checked Cochran's electronic file

or arranged for office staff to alert him of correspondence from

Cochran, but Jumes did neither. As a result, Cochran's failure to

file a timely notice of appeal is attributable to his attorney's

ineffectiveness, and,                therefore, Cochran's neglect is excusable.

            The Pioneer factors also weigh in favor of finding that

Cochran's neglect is excusable. Cochran represents that the

United States does not oppose his motion to file a notice of

appeal,        suggesting that granting the motion would not prejudice



         'In Pioneer, the Cou1t rejected the appellant's argument that its neglect was excusable because its
attorney, not the appellant, was negligent. 507 U.S. at 397. But, ineffective assistance of counsel cases
are different from cases, such as Pioneer, in which attorneys claim they appealed late because they
misunderstood the federal rules. Clark, 193 F.3d at 847. Finding excusable neglect in those cases would
lead every attorney to claim that he missed a deadline because he misunderstood the rules. Id. Further,
Pioneer's "your lawyer, your fault" principle should be applied less stringently in criminal cases. United
States v. Munoz, 605 F.3d 359, 369 (6th Cir. 2010) (citing Stutson v. United States, 516 U.S. 193, 196
( 1996)). And, under agency law principles, when an attorney acts adversely to his client's interests, the
attorney's misconduct should not be imputed to the client. Downs v. McNeil, 520 F.3d 1311, 1320-21
(11th Cir. 2008).


                                                     4
the united States. Cochran also filed the motion only two weeks

after his notice of appeal was due, and there is no indication

that a two-week delay would impair judicial proceedings. As

explained above, the delay is attributable to Jumes's failure to

carry out his client's instructions, which was not reasonably

within Cochran's control. And, it was Jumes's negligence, not a

bad-faith attempt to disadvantage the United States, that

resulted in the delay. Thus, the Pioneer factors further weigh in

favor of finding that Cochran demonstrated excusable neglect.

     For these reasons, the court finds that Cochran demonstrated

excusable neglect, and, as a result, should be allowed to file a

notice of appeal.

     Therefore,

     The court ORDERS that Cochran's motion to file a notice of

appeal be, and is hereby, granted, and that the notice of appeal

filed by Cochran on December 6, 2018, is deemed to have been

timely filed.

     SIGNED December 17, 2018.




                                 5
